UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

 

United States of America,
Vo
Hector Caba Batista,

Defendant.

 

 

DATE FILED: MAR 1 6

 

 

 

 

18-cr-526 (AJN)

ORDER

 

 

ALISON J. NATHAN, District Judge:

The sentencing scheduled for April 24, 2020 at 1 p.m. is hereby adjourned to June 15,

2020 at 1 p.m. Defendant’s sentencing submission is due by June 8, 2020. The Government’s

sentencing submission is due by June 10, 2020.

SO ORDERED.

Dated: March (2, 2020

New York, New York

i
i

AN

 

 

\“ NALISON J. NATHAN
United States District Judge

 

 
